Whitfield, C. J.,
delivered the opinion of the court.
There was no final judgment in this case. There is nothing but’ the verdict of the jury. We can only entertain appeals from circuit courts in case of final judgments. In the second volume of Ency. Plead. & Prac., p. 150, it is said, “no appeal can be taken, therefore, from a verdict of guilty unless the judgment is entered thereon.”
In the second volume of Ency. Law and Proc., p. 614, it is said: The existence of a judgment or an appealable order being a jurisdictional fact, an appeal or writ of error will not lie unless there has been such a judgment, or order, in the court below;” and on p. 616, “A writ of error or appeal will not lie from the verdict of the jury without an entry' of judgment *56thereon.” It is perfectly clear that we are without jurisdiction in this case, and can take no action save to dismiss the appeal. It is due to counsel for appellant to say that they called attention before arguing the case at bar to'the absence of any judgment.

Appeal dismissed.